 


109 HR 160 IH: Keep America Healthy Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 160 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to permit States to expand Medicaid eligibility to uninsured, poor adults. 
 
 
1.Short titleThis Act may be cited as the Keep America Healthy Act of 2005.
2.Optional Medicaid coverage of uninsured, poor adults
(a)Availability of Medicaid coverage for uninsured, poor adults
(1)Addition of optional coverage groupSection 1902(a)(10)(A)(ii) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
(A)by striking or at the end of subclause (XVII);
(B)by striking the semicolon at the end of subclause (XVIII) and inserting , or; and
(C)by adding at the end the following new subclause:

(XIX)described in subsection (cc);.
(2)Eligibility standards for new eligibility groupSection 1902 of such Act is further amended by adding at the end the following new subsection:

(cc)Coverage of uninsured, poor adultsFor purposes of subsection (a)(10)(A)(ii)(XIX), individuals described in this subsection are individuals who meet the following requirements:
(1)AgeThe individual is at least 21 years of age but is under 65 years of age.
(2)IncomeThe income of the individual’s family does not exceed a percentage (not to exceed 200 percent) specified by the State of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved and, at the option of a State, the individual’s resources do not exceed such resource level as the State may establish, so long as such resource level is not more restrictive than the resources an individual may have and obtain benefits under the supplemental security income program under title XVI..
(b)Provision of enhanced Federal medical assistance as incentive for States to increase coverage
(1)Application of enhanced Federal medical assistance percentageSection 1905(b)(4) of such Act (42 U.S.C. 1396d(b)(4)) is amended by inserting or section 1902(a)(10)(A)(ii)(XIX) after section 1902(a)(10)(A)(ii)(XVIII).
(2)Increase in Medicaid payment limit for territories to accommodate expanded coverage for residents of Puerto Rico, the virgin islands, guam, American Samoa, and the Northern Mariana IslandsSection 1108 of such Act (42 U.S.C. 1308) is amended—
(A)in subsection (f), by striking subsection (g) and inserting subsections (g) and (h); and
(B)by adding at the end the following new subsection:

(h)Increase in Medicaid payment limit to accommodate expanded coverage under the Keep America Healthy Act
(1)Fiscal year 2006 and thereafterWith respect to fiscal year 2006 and each succeeding fiscal year, if Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa provides for coverage of individuals under section 1902(a)(10)(A)(ii)(XIX) in a fiscal year, the amounts otherwise determined for the respective territory under subsections (f) and (g) for such fiscal year shall be increased by a percentage (estimated by the Secretary) equal to 120 percent of the State average Keep America Healthy percentage, estimated by the Secretary under paragraph (2) for the fiscal year involved.
(2)Annual estimation of State average Keep America Healthy percentageFor each such fiscal year the Secretary shall estimate a State average Keep America Healthy percentage equal to (A) the total Federal payments under title XIX for the fiscal year for the 50 States and the District of Columbia that are attributable to individuals made eligible for benefits under section 1902(a)(10)(A)(ii)(XIX), divided by (B) the total Federal payments under such title the fiscal year for such States and District..
(c)Conforming and technical amendments
(1)Section 1903(f)(4) of such Act (42 U.S.C. 1396b(f)(4)) is amended by inserting 1902(a)(10)(A)(ii)(XIX), after 1902(a)(10)(A)(ii)(XVIII),.
(2)Section 1905(a) of such Act (42 U.S.C. 1396d(a)) is amended, in the matter before paragraph (1)—
(A)by striking or at the end of clause (xii);
(B)by adding or at the end of clause (xiii); and
(C)by inserting after clause (xiii) the following new clause:

(xiv)individuals described in section 1902(cc),.
(3)Section 1905(u)(4) of such Act (42 U.S.C. 1396d(u)(4)) is amended by inserting before the period at the end the following: for individuals not covered under section 1902(a)(10)(A)(ii)(XIX).
(d)Effective dateThe amendments made by this section shall take effect on October 1, 2005. 
 
